In a negligence action to recover damages for personal injuries sustained when plaintiff was struck on the head by a falling brick, plaintiff appeals from an order of the Supreme Court, Kings County, dated May 10, 1962, which denied his motion for reconsideration of an earlier application which resulted in denial of his application for a preference pursuant to rule 9 of the Kings County Supreme Court Rules. Order affirmed, with $10 costs and disbursements. The present motion, while characterized by plaintiff as one for “reconsideration,” actually was a new motion based upon new facts and additional papers. An order which denies such a motion is appealable (cf. Sorkin v. County of Nassau, 16 A D 2d 837). On the basis of the medical proof submitted the Special Term properly exercised its discretion in denying the preference (cf. Groeger v. Mifleb Realty Corp., 9 A D 2d 684; Cunningham v. Malbin, 8 A D 2d 949). Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.